DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

 Response to Amendment
The amendment filed 7/11/2022 has been entered.  Claims 1, 7 have been amended and Claim 6 has been cancelled.  Claims 1-5, 7-8 are currently pending in the application.  The amendment overcomes the potential rejection of Claim 1 under 35 U.S.C. 112(b) previously set forth in the Advisory Action of 7/6/2022.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the ridge portion including a bridge portion, an inclined surface, and a declined surface, US 4960106 A by Kubokawa et al. (hereinafter “Kubokawa”) discloses an endoscope 1 having a hood 41 disposed at the distal end.  As shown in Fig. 11, the upper portion of the hood 41 has an opening to accommodate an antenna 46, the opening stretching across the hood 41 in the longitudinal direction.  The hood 41 comprises inclined portions with respect to a longitudinal axis of the endoscope connected by a portion parallel to the longitudinal axis. 
Regarding US 5643175 A by Adair (hereinafter “Adair”), Adair is relied upon to modify Kubokawa to disclose the endoscope according to Claim 1.  Adair is not relied upon to disclose the bridge portion, the inclined surface, and the declined surface.  Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4960106 A by Kubokawa et al. (hereinafter “Kubokawa”) in view of US 5643175 A by Adair (hereinafter “Adair”).
Regarding Claim 1, Kubokawa discloses an endoscope (endoscope 1; Col 5, lines 21-25; Fig. 2) comprising: a lens configured to receive light reflected from an object (objective lens system 26; Col 5, lines 59-67; Fig. 11); an image sensor facing the lens, the image sensor configured to receive the light through the lens and capture an image of the object (imaging device 97; Col 9, lines 5-13; Fig. 11); 
a holder including a first end (distal end of hood 41), a second end opposite to the first end (proximal end of hood 41; Col 6, lines 28-55; Fig. 11), a column portion having an observation hole (center portion of hood 41 as shown in Fig. 11 with observing through hole 24; Col 5, lines 54-59; Fig. 11), and a ridge portion having a guide wire hole through which a guide wire to be inserted into a test object penetrates (top portion of hood 41 as shown in Fig. 11 with an opening for antenna 46), the guide wire hole positioned between the first and second ends of the holder (opening for antenna 46 extends from connector pins 35 to peripheral groove 45 of the hood 41; Col 6, lines 28-55; Fig. 11), the lens and the image sensor positioned inside of the observation hole and aligned with each other along an axis of the observation hole (objective lens system 26 and imaging device 97 aligned in the observing through hole 24; Col 5, lines 54-59 and Col 9, lines 5-13; Fig. 11), the lens positioned between the first end of the holder and the image sensor (objective lens system 26 between the distal end of hood 41 and the imaging device 97; Fig. 11), 
the ridge portion including: a bridge portion (top portion of hood 41 as shown in Fig. 11); an inclined surface extending from the first end of the holder to the bridge portion, the inclined surface having a first inclination angle relative to the axis (distal portion of hood 41 with a vertical slant); and a declined surface extending from the bridge portion to the second end of the holder, the declined surface having a second inclination angle relative to the axis (proximal portion of hood 41 with a vertical slant), the guide wire hole extending through the inclined surface and the declined surface (opening for antenna 46 through hood 41; Col 6, lines 28-55; Fig. 11); a flexible tubular sheath (flexible tube 37; Col 6, lines 23-27; Fig. 1); and a cable inserted in the flexible tubular sheath (signal lines 98), the cable being electrically coupled to the image sensor (imaging device 97 connected to signal lines 98; Col 9, lines 5-13; Fig. 11).
Kubokawa does not disclose the image sensor positioned between the lens and the second end of the holder and the tubular sheath physically coupled to the second end of the holder.  However, Adair discloses an endoscope E including a separable channel section S and a capsule C defined by an outer edge 39 from a distal end of the endoscope E to a connection portion with tubes 42, 44, and 46.  The tubes 42, 44, and 46 extend from the proximal end of the outer edge 39 as shown in Fig. 1 (Col 6, lines 18-23, 36-42, and Col 7, lines 6-12).  The endoscope E images an operative site using a CCD chip 14 to capture images for transmission via an electronic cable 16.  A lens system 12 for focusing an image on the CCD chip 14 is positioned proximal to a distal window 10 and distal to the proximal end of the outer edge 39 (Col 5, lines 61-64 and Col 6, lines 6-12; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the endoscope disclosed by Tsuruta with the configuration disclosed by Adair with the benefit of using a sterilizable channel in combination with an endoscope to investigate and reproduce an image of a remote location (Adair Col 3, lines 42-47).
Regarding Claim 2, Kubokawa as modified by Adair discloses the endoscope according to claim 1.  Kubokawa further discloses wherein the holder internally includes a camera housing which houses the lens and the image sensor (tip part body 21 surrounding objective lens system 26 and imaging device 97), and wherein a front end of the flexible tubular sheath is connected to a rear end of the camera housing (distal end of flexible tube 37 is connected to a proximal end of tip part body 21; Col 5, lines 49-54 and Col 6, lines 23-27; Fig. 11).
Regarding Claim 5, Kubokawa as modified by Adair discloses the endoscope according to claim 1.  Kubokawa further discloses the hood 41 for protecting the objective lens system 26 and which fits over the tip part body 21 made of a rigid material such as a metal (Col  5, lines 49-52 and Col 6, lines 28-39).  Kubokawa does not disclose wherein the holder is formed of metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the holder disclosed by Kubokawa such that it is made of metal as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07). In re Leshin, 125 USPQ 416.
Regarding Claim 7, Kubokawa as modified by Adair discloses the endoscope according to claim 1.  Kubokawa further discloses wherein the axis extends in a first direction (axis of observing through hole 24 extends longitudinally as shown in Fig. 11), the guide wire hole and the observation hole are aligned with each other in a second direction transverse to the first direction (opening for antenna 46 positioned vertically from the observing through hole 24 as shown in Fig. 11), the guide wire hole has a first width extending in a third direction transverse to the first and second directions, and the observation hole has a second width extending in the third direction that is larger than the first width (width of observing through hole 24 is larger than the width of the opening for antenna 46 at the peripheral groove 45 as measured radially; Fig. 11).

Claims 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubokawa in view of Adair as applied to claim 1 above, and further in view of US 20190387966 A1 by Tsuruta et al. (hereinafter “Tsuruta”).
Regarding Claim 3, Kubokawa as modified by Adair discloses the endoscope according to claim 2.  Kubokawa does not disclose wherein the holder includes a tubular sheath fitting portion protruding rearward from the rear end of the camera housing, and wherein the front end of the flexible tubular sheath is fitted and connected to an outer periphery of the tubular sheath fitting portion.  However, Tsuruta discloses a blood vessel optical device with a sheath 6 provided with a dovetail groove 5 which intersects with an outer surface of the sheath 6.  The dovetail groove 5 further extends past a lumen 4 which accommodates an optical member 7 and an illumination portion 9 at the distal end face of the sheath 6 as shown in Fig. 2 ([0023-24]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubokawa with the configuration of the sheath fitting portion disclosed by Tsuruta with the benefit of acquiring an imaged of a diseased site (Tsuruta [0019]).
Regarding Claim 4, Kubokawa as modified by Adair and Tsuruta discloses the endoscope according to claim 3.  Kubokawa does not disclose wherein a cross- sectional shape in a direction perpendicular to an axis of the tubular sheath fitting portion is an ellipse.  However, Tsuruta discloses a blood vessel optical device with a sheath 6.  The sheath 6 may have an elliptical cross-sectional shape ([0037]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubokawa with the configuration of the sheath fitting portion disclosed by Tsuruta with the benefit of accommodating the optical member 7 and the guide wire 3 (Tsuruta [0037]).
Regarding Claim 8, Kubokawa as modified by Adair discloses the endoscope according to claim 1.  Kubokawa does not disclose wherein the holder includes a sheath fitting portion at the second end of the holder, the sheath fitting portion is inserted in to the flexible tubular sheath, and the image sensor is positioned between the lens and the sheath fitting portion.  However, Tsuruta discloses a blood vessel optical device with a sheath 6 comprising a longitudinal portion connected to an end face of the sheath 6.  The sheath 6 extends to the distal end of a blood vessel optical device 2 as shown in Fig. 2 ([0025-27]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubokawa with the configuration of the sheath fitting portion disclosed by Tsuruta with the benefit of acquiring an imaged of a diseased site (Tsuruta [0019]).
Further, Adair discloses endoscope E for imaging an operative site including lens system 12 and CCD chip 14 to capture images.  The lens system 12 positioned directly behind a distal window of the capsule C which focuses light onto the CCD chip 14 (Col 5, lines 61-64; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the endoscope disclosed by Tsuruta with the configuration disclosed by Adair with the benefit of using a sterilizable channel in combination with an endoscope to investigate and reproduce an image of a remote location (Adair Col 3, lines 42-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160195706 A1
US 20040230097 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795